DUFQTJR, J.
The lessor herein brought suit coupled with a provisional seizure and alleged that a rent note had not been paid at maturity and that the lessee was about to remove the property from the leased premises.
The defense is that the rent was not dne because the present litigants were negotiating abont the payment by the lessor of certain necessary repairs.
There is some conflict of testimony hut we agree with-the District Judge who aeeepted plaintiff’s view in the conclusion that the repairs in question were not such as the landlord was hound to make and that he did not agree to make them, and never received any bill for them until after the filing of this suit. Such offers as were *61made to pay the rent for January were coupled with the condition that the lessor should pay the repairs. All preceding rent notes had been paid without protest by the lessee and without any mention that he had incurred a bill for necessary repairs.
December 4th, 1911.
The issuance of the writ was further warranted by the fact that, according to defendant’s own admission, he intended to move from the leased premises.
Tlie judgment for the rent and maintaining the provisional seizure is correct.
Judgment affirmed.